Citation Nr: 1200020	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-30 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities. 

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.
REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to July 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2007 and in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of service connection for carpal tunnel syndrome has been raised by the Veteran and is referred to the RO for appropriate action.  

The claims of service connection for peripheral neuropathy of the upper and lower extremities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

Throughout the appeal period, diabetes mellitus requires insulin and a restricted diet without regulation of activities, that is, the avoidance of strenuous occupational and recreational activities.


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011). 






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).



The RO provided pre-adjudication VCAA notice by letter, dated in September 2006, on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings, following the initial grant of service connection.  Dingess at 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records, VA records, and private medical records and 
has afforded the Veteran VA examinations. 

As the reports of the VA examinations are based on medical history and a physical examination, which describe the disability in sufficient detail in the context of the rating criteria, the Board finds the examinations are adequate so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).




As there is no evidence or argument of a material change in symptomatology since the Veteran was last examined, a reexamination is not warranted and the duty to assist does not require that a claim be remanded solely because of the passage of time when adequate VA examinations were conducted.  See VAOPGCPREC 11-95. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The  claim of service connection for diabetes mellitus was received by VA in June 2006.  

VA records show that in September 2004 the Veteran's treatment plan included participation in a diabetes mellitus nutrition class.  In October 2004, the Veteran was to increase exercise and to watch his diet. 

On VA examination in November 2006, the diagnosis was diabetes mellitus, type 2.  The VA examiner noted that the Veteran was on oral medication, that the Veteran was on a restricted or special diet, and that there was no history of hospitalization for diabetes.  The VA examiner noted that there were no symptoms of diabetic neuropathy and that the Veteran was restricted from engaging in high impact activities, such as aerobics, due to joint disease, not due to diabetes.

In May 2007 the Veteran attended a VA diabetes education class.  

VA records show that in November 2007 the Veteran had been on insulin for one month.  The Veteran stated that he did not exercise much due to chronic neck and back pain.  

On VA examination in January 2008, the VA examiner noted that the Veteran was on insulin and an oral medication more than once daily, that the Veteran was on a restricted or special diet, that there was no history of hospitalization associated with diabetes, and that the Veteran was not restricted in his ability to perform strenuous activities.

VA records in March 2008 show that the Veteran had started to exercise.

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).






Rating Criteria

Under Diagnostic Code 7913, the criteria for a 20 percent rating for diabetes mellitus are insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  The criteria for a 40 percent rating are insulin, restricted diet, and regulation of activities.   

Analysis

The evidence shows that the Veteran uses insulin and follows a restricted diet, but there is no regulation of activities.  Although his activities are apparently impacted by musculoskeletal pain, he has not been ordered by a health-care provider to curtail his activities because of diabetes.  

In summary, the Board finds that the Veteran does not meet the criteria for a 40 percent or higher rating under Diagnostic Code 7913.  The evidence shows that the Veteran's diabetes mellitus requires more than one injection of insulin daily with a recommended restricted diet b, but there is no prescribed restriction of activities due to diabetes, and no evidence of episodes of ketoacidosis or hypoglycemic reactions, requiring one or two hospitalizations a year or twice a month visits to a diabetic care provider.  As regulation of activities is the criteria for the next higher rating, 40 percent, as there is no record that the Veteran was advised to restrict his activities because of diabetes, as medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913, and as there is no such medical evidence, the criteria for the next higher rating are not met at any time during the appeal period.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  

As the criteria for a higher schedular rating under Diagnostic Code 7913 have not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


In accordance with Hart v. Mansfield, the Board has considered whether a staged rating is appropriate; however, as stated above, the evidence does not meet the criteria for a rating greater than 20 percent at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, (2007).  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular rating is adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted. 





TDIU consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating for compensation based on individual unemployability was part of an increased rating claim when such a claim was raised by the record.  

The Veteran does not allege and the evidence does not show that he is unable to work because of service-connected diabetes mellitus disability.  Accordingly, the Board finds that a claim for total disability rating for compensation based on individual unemployability is not raised by the record.  


ORDER

An initial rating higher than 20 percent for diabetes mellitus is denied.


REMAND

On the claim of service connection for peripheral neuropathy of the upper and lower extremities, on VA examination in January 2008, the diagnosis was peripheral neuropathy, but no nexus opinion was rendered.  VA records also describe the Veteran as having carpal tunnel syndrome and arthralgia.  

As the etiology of the Veteran's complaints of burning pain and tingling of the hands and feet is unclear, further evidentiary development under the duty to assist is warranted.







Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a neurologist, and the examination should include EMG and NCV testing, to determine: 

a).  Whether the Veteran currently has peripheral neuropathy of the upper and lower extremities, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current peripheral neuropathy of the upper and lower extremities is a complication of service-connected diabetes mellitus, type 2. 

In formulating the opinion, the VA examiner is asked to consider the following evidence:

Private medical records in June 1999 note the new onset of adult diabetes.  In July 1999, the Veteran denied dysthesia in the feet.  

On VA examination in November 2006, the Veteran complained of tingling and numbness in the hands and fingers, relieved by shaking the hands.  








VA records in January 2008 describe the Veteran's complaints as numbness and pain and burning and tingling in the hands and feet.  The assessment was neuropathy, distal symmetric polyneuropathy, and bilateral carpal tunnel syndrome.

On VA examination in January 2008 the Veteran complained of tingling, numbness, and pain in his hands and feet.  The examiner noted that the Veteran's diabetes was poorly controlled.

The Veteran's file must be provided to the examiner for review.

3.  After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


